DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal conference for the Appeal Brief filed on 5/9/22, PROSECUTION IS HEREBY REOPENED.  See the rejections under 112 first paragraph (written description) and modified 103 rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                            
	

Status of Claims
 Claims 1-8 and 11-12 are pending in the application.
Claims 9-10 are cancelled.
Claims 11-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Election was made without traverse.
Claims 1-8 are examined in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
Claim 1 is drawn to:

    PNG
    media_image1.png
    376
    710
    media_image1.png
    Greyscale

Scope of claim 1:
Claim 1 recites “ at least one triblock  copolymer , diblock copolymer or combinations thereof “. Note that the expression “ at least one” can be one or two or three or four so on drawn to first component . When the expression “ at least one” , is drawn to one copolymer, then the genus is drawn to  1) one triblock copolymer or 2) one diblock copolymer or  3) combination of triblock copolymer and diblock copolymer (for the expression combinations thereof).  When it is  “ at least two “, then  the first component  includes two copolymers and the genus is drawn to  4) two triblock copolymers 5) two diblock copolymers or 6) two  triblock copolymers and  two diblock copolymers (for the expression combinations thereof ). When the first component is “ at least three” , then  the first component  includes three copolymers and the genus is drawn to  7) three triblock copolymers 8) three diblock copolymers or 6) two  triblock copolymers and  two diblock copolymers (for the expression combinations thereof ). 
Claim 1 under second component recites ” at least one hydrocarbon resin”. Note that the expression “ at least one” can be one hydrocarbon resin or two  hydrocarbon resins or three  hydrocarbon resins or four hydrocarbon resins so on drawn to second component. 
Claim 1 recites “ at least one solvent”. Note that the expression “ at least one” can be one solvent or two  solvents or three  solvents or four solvents and so on drawn to “ at least one solvents.
Instant specification describes the solvents. See below

    PNG
    media_image2.png
    155
    621
    media_image2.png
    Greyscale

Thus  claim 1 is, drawn to “ anhydrous magnetic eyeliner composition” comprising at least one di or triblock copolymer and combination thereof, encompassing a broad genus of copolymer structures, at least one hydrocarbon resin and least one solvent, encompassing any hydrocarbon resin and combinations of hydrocarbon resins, and any solvent or combination of solvents, wherein the composition has a viscosity at 25 °C at a shear rate of 0.01 s-1 is above 100 Pa-s, and the viscosity at 25 °C at a shear rate of 500 s-1 is less than 1 Pa-s .
Instant specification at ¶ [0024] discloses that “ Surprisingly, the ratio of the amount of hydrocarbon resins to triblock copolymers greatly impact the rheological profile of the composition, and the ratio can be controlled to provide particularly desirable rheological profile.”
Instant specification at ¶ [0025] discloses:

    PNG
    media_image3.png
    122
    623
    media_image3.png
    Greyscale

Applicants submitted declaration dated 3/4/21 and tested formulation and the formulation tested has the following composition shown below. 

    PNG
    media_image4.png
    83
    550
    media_image4.png
    Greyscale

 In the above formulation tested in the declaration, ratio of hydrocarbon resin (one species) to triblock copolymer  (one species) is met by the specific teaching at ¶ [0025] regarding  claimed viscosity and yet the viscosity was 13 Pa-s 25 º C (emphasis added).
After the final rejection dated 1/6/21, claim 1 was amended to recite “at least one solvent” and the limitation of claim 10 drawn to viscosity was incorporated into claim 1.

Applicants presented second declaration dated 10/20/21. In the second declaration, applicants tested the compositions and presented under Table 1. See below.

    PNG
    media_image5.png
    78
    547
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    153
    573
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    101
    503
    media_image7.png
    Greyscale

In the above formulations tested in the declaration (using uncoated iron oxide), ratio of hydrocarbon resin (one species) to triblock copolymer (one species) is met by the specific teaching at ¶ [0025]  in order obtain the claimed viscosity, but the formulations did not give the viscosity claimed (emphasis added).   
Applicants  also tested the compositions and presented under Table 2. See below.

    PNG
    media_image8.png
    145
    517
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    240
    540
    media_image9.png
    Greyscale

In the above formulations tested in the declaration (using coated iron oxide), ratio of hydrocarbon resin (one species) to triblock copolymer (one species) is met by the specific teaching at ¶ [0025]  in order obtain the claimed viscosity,  but the formulations did not give the viscosity claimed ( emphasis added). 
 Instant specification discloses example. See below.

    PNG
    media_image10.png
    171
    487
    media_image10.png
    Greyscale

The formulations tested in the second declaration met the claimed ranges  exemplified in the specification and yet did not yield the viscosity claimed. 
There is a huge gap between the structure and function and there is no correlation between the genus and viscosity claimed.
  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).  
In the recent precedential Board decision Ex Parte Kubin, the Board also found lack of written description and noted: “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.” (see p. 15, 1st paragraph of Ex Parte Kubin). 
Adequate written description requires more than a mere statement that it is part of the invention. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.
Therefore, instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to an anhydrous magnetic eyeliner composition drawn to claim 1 wherein the composition has a viscosity at 25 °C at a shear rate of 0.01 s-1 is above 100 Pa-s, and the viscosity at 25 °C at a shear rate of 500 s-1 is less than 1 Pa-s.   
	
Applicants are notified that the 103 rejection is modified using the same references however, the primary reference is US 2007/0009456 (‘456) and the secondary reference is US 2011/0002864 (‘864).
          
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2007/0009456 (‘456, Delacour) and US 2011/0002864 (‘864, Ilekti) as evidenced by the specification (par [0025]).
US ‘456 teaches pigmented anhydrous cosmetic compositions and under abstract teaches anhydrous make up compositions comprising at least one volatile oil and at least one pigment in an amount greater than or equal to 25% and this meets claim 1 limitation for pigment which is at least 25% and teaches at ¶ [0121] polymeric thickener. US ‘456 at ¶¶ [ 0129-0131] teaches: 

    PNG
    media_image11.png
    498
    575
    media_image11.png
    Greyscale

Instant specification at ¶ [0016] describes the same styrene-ethylene/propylene-styrene
copolymers, styrene-ethylene/butadiene-styrene | copolymers, styrene-isoprene-styrene
copolymers and styrene-butadiene-styrene copolymers drawn to triblock copolymers. Triblock copolymers are especially sold under the names Kraton® G1650, Kraton® G1657, Kraton® D1101, Kraton® D1102 and Kraton® D1160 by the company Kraton Polymers.
US ‘456 at ¶ [0134]  teaches the amount of polymeric thickener and the amount is from 0.1-10% (claim 1), and  the claimed amount 1-4% is within this amount. Thus, US ‘456 teaches the same claimed triblock copolymers.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1.)
US ‘456 teaches at ¶¶ [0090-0093] pigment and teaches at [0092] iron oxide (claim 1) and teaches at ¶ [0097] amount of pigment which is 25 %- 65% and the claimed amount between 30 and 40% is within the range taught by US ‘456. 
US ‘456 teaches at ¶ [0135, 0136-0141 and 0150] clay (claim 2) and the amount of clay is 0.5% to 7% and claimed amount 6-14% (claim 3) overlaps with the amount 6-7 % taught by US ‘456. 
US ‘456 at ¶ [0044] teaches volatile oil and at ¶ [0048] teaches volatile hydrocarbon oil and at ¶ [0051] teaches isododecane and isohexadecane and isoparaffin. See ¶ [0049] of instant specification describing the same solvents. US ‘456 at ¶ [0057] teaches non-volatile oil and at ¶ [0066 ] teaches  synthetic esters,  which are isopropyl myristate, isopropyl palmitate, isononyl isononoate and C12-C15 alkyl benzoates. See ¶ [0049] of instant specification describing the same solvents
The difference between US ‘456 and instant application is it does not teach amount of claimed hydrocarbon resin.
US ‘864 teaches compositions containing tackyfying resin and at ¶[ 0025] teaches the tackyfying resin which is hydrogenated indene/methyl styrene/styrene copolymer, which is drawn to claimed hydrocarbon resin  (claims 1 and 5) and at ¶[ 0030] teaches the amount and this is 0.1-30%, which overlaps with the claimed amount between 6-16% is within this range (claim 1).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	
US ‘864 at ¶[ 0219] teaches eyeliner composition along with lipstick and at ¶ [0221] teaches anhydrous compositions.  US ‘864 at ¶ [0067] teaches solvents (isododecane, claim 1) and at ¶ [0161] teaches clays, which are bentone (claim 2). 
	
The ranges claimed for ingredients either overlap or within the amount taught by references and thus meet claims 6-8.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare  pigmented anhydrous compositions comprising 0.1 -10% of a triblock copolymer (any one of copolymers sold under the names Kraton® G1650, Kraton® G1657, Kraton® D1101, Kraton® D1102 and Kraton® D1160 by the company Kraton Polymers), at least 25% of  pigment (iron oxide), volatile oil  or non-volatile oil (including isohexadecane and isoparaffin) taught by US ‘456 and combine with 0.1 – 30% hydrocarbon resin (hydrogenated indene/methyl styrene/styrene copolymer) taught by  US ‘864 in analogous anhydrous compositions and formulate the anhydrous compositions  in the form of eye liner taught by US ‘864 so that the anhydrous eyeliner formulation comprises (any one  copolymers sold under the names Kraton® G1650, Kraton® G1657, Kraton® D1101, Kraton® D1102 and Kraton® D1160 by the company Kraton Polymers  drawn to triblock copolymer); higher amount of  iron oxide); volatile oil  or non-volatile oil (including isohexadecane and isoparaffin); and  hydrogenated indene/methyl styrene/styrene copolymer drawn to hydrocarbon resin. One of ordinary skill in the art would have reasonable expectation of success that the tackyfying resin (claimed hydrocarbon resin) provides homogeneity of the deposit and staying power of the color and ease of application and comfort. This is a prima facie case of obviousness.
Regarding the claimed viscosity, the anhydrous magnetic eyeliner formulation  comprising any one of  Kraton® G1650, Kraton® G1657, Kraton® D1101, Kraton® D1102 and Kraton® D1160 drawn to triblock copolymer at 0.1 -10% and hydrogenated indene/methyl styrene/styrene copolymer drawn to hydrocarbon resin at 0.1-30% would necessarily have the claimed viscosity recited in claim 1, because the ranges claimed for these two ingredients is within or overlap with the amounts taught by US ‘456 and US ‘864 as evidenced by ¶ [ 0025]  of instant specification which discloses:

    PNG
    media_image3.png
    122
    623
    media_image3.png
    Greyscale



Response to Arguments
With respect to the 103 rejection, the examiner will address the arguments as they pertain to the new ground of rejection set forth above.  Applicant argues that Iketa specifically teaches that pigments may be present in a proportion of from 0.01% to 20% by weight and that the ordinary skilled artisan would not have been reasonably led to include more than 20% of the pigment.  The claims require at least 25% of iron oxide.  This has been fully considered but is not found persuasive since the new rejection set forth above relies upon Delacour as the primary reference which clearly teaches at least one pigment in an amount greater than or equal to 25% by weight.   Iketa is relied upon for teaching the amount of the hydrocarbon resin.  To the extent that Iketa is argued as teaching away, Applicant is reminded that ''the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed... .'' In re Fulton, 391 F.3d 1 195, 1201, 73 USPQZd 1 141, 1 146 (Fed. Cir. 2004).
	Applicants also argue that the prior art does not intrinsically or inherently have the viscosity as currently claimed, and applicant has provided two Declarations (3/4/2021, First Declaration, and 10/20/2021, Second Declaration).  The Declarations provide viscosity data when the iron oxide is coated or uncoated, and both Declarations show that formulas satisfying all of the claim limitations, the formulas did not inherently or intrinsically have the claimed viscosity profile.  In the second Declaration the formulas generally consisted of 2-3% of a Kraton® diblock copolymer, 10% Regalite® hydrocarbon resin, 67-73% uncoated iron oxide pigment, and the remainder being isododecane.  This formulation  reads directly on claim 1 which recites a composition comprising  1-4% of at least one triblock copolymer, diblock copolymer, or combination thereof, 6-16% of at least one hydrocarbon resin, at least 25% by wt of iron oxide and at least one solvent, yet surprisingly, applicant provides evidence that the viscosity of the claims is NOT met, e.g., wherein the viscosity at 25 °C at a shear rate of 0.01 s-1 is above 100 Pa-s, and the viscosity at 25 °C at a shear rate of 500 s-1 is less than 1 Pa-s.  To remedy this apparent discrepancy, Applicant then argues that the ordinary skilled artisan could achieve the claimed compositions with no more than a normal amount of experimentation that is expected during the development of cosmetic compositions, i.e., it would not be undue experimentation.  Applicant concludes that the viscosity is not inherently present in the prior art.  Applicants arguments and Declarations have been carefully considered but are not found persuasive.  As an initial matter, applicant has created a convoluted and inconsistent record.   For example, Applicants specification at pg 4, par. [0025] discloses that the claimed viscosity is a result of having specific amounts and specific ratios of the hydrocarbon resin to triblock copolymer.
[0025] As can be seen, the profile changes dramatically when the triblock copolymer is in the 1-4 w/w % range and hydrocarbon resins are in the 6-16 w/w % range, and specifically when the ratio of hydrocarbon resin to triblock copolymer is between 2.5:1 and 6:1. At those ranges, the composition is shear thinning across the entire tested range, with a viscosity at a shear rate of 0.01 s-1 is above 100, and the viscosity at a shear rate of 500 s-1 is less than 1. [Emphasis added].

	In direct contrast to applicants specification, applicant has now presented two Declarations with the same amounts and ratios (as claimed) of the hydrocarbon resin to triblock copolymer, yet the viscosity is NOT present according to the applicant.  Applicant should clearly come on the record and clarify whether the original disclosure was incorrect and/or provide additional details and explanation to resolve the inconsistency created in this record.  Applicants disclosure does not appear to have any formulations that are shown to have the claimed viscosity, apparently arguing that one skilled in the art could formulate such a composition.  If the claimed structure/composition does not have in the claimed viscosity, particularly in light of applicants disclosure at par. [0025], then applicant is not in possession of the entire genus of compositions having the requisite viscosity because there is a lack of structure-function correlation as evidenced by Applicants Declarations (see written description rejection above).  To the extent that one of ordinary skill in the art could formulate a composition having the claimed viscosity with no more than a normal amount of experimentation that is expected during the development of cosmetic compositions, applicant is reminded that Vas-Cath makes clear that the written description requirement is separate and distinct from the enablement requirement.  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991).  The 103 rejection is maintained because the prior art teaches the same identical triblock copolymers in the same overlapping amount as claimed and disclosed by applicant, compare pars 0130-0131 and 0134 of Delacour to applicants specification at par 0016, the same hydrogenated indene/methyl styrene/styrene copolymer in the same overlapping amount (preferably 0.5-15% Ilekti par. [0033], claimed range is 6-16%) as claimed and disclosed by applicants, compare par 0025 of Ilekti to applicants specification at par 0022, at least 25% iron oxide and the same volatile oil or non-volatile oil solvents (including isohexadecane and isoparaffin), compare par 0051 of Delacour to applicants specification at par 0049.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Further, applicants par 0025 in the specification provides evidence that when the triblock copolymer is in the 1-4% range and the hydrocarbon resins are in the 6-16% range and specifically when the ratio of hydrocarbon resin to triblock copolymer is between 2.5:1 to 6:1, the composition is shear thinning across the entire tested range, with a viscosity at a shear rate of 0.01 s-1 is above 100, and the viscosity at a shear rate of 500 s-1 is less than 1.   Accordingly, given that the prior art is structurally identical and in the same identical/overlapping amounts with respect to the triblock copolymer, the hydrocarbon resin, iron oxide and solvents, the composition of the prior art must also necessarily have the claimed viscosity as evidenced by par 0025 of the specification.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01.  
	Accordingly, in view of the fact that the prior art and claimed/disclosed compositions are identical, the fact that the prior art teaches alternative copolymers, alternative resins and alternative solvents, identical to applicants disclosed/preferred embodiments and which are not directly shown in the Declarations to not have the viscosity, and further in view of par [0025] of the specification and the conflicting Declaration data, and the fact that applicant does not disclose a single composition that is shown to have the claimed viscosity, applicants arguments and evidence are not found to be persuasive at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619                                                                                                                                                                                            

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619